Citation Nr: 1734248	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO. 09-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, mood disorder not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel
INTRODUCTION

The Veteran served in the United States Army on active duty from October 1973 to October 1976, from September 1977 to March 1982, and from September 1991 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado. In that decision, the RO denied entitlement to service connection for bipolar disorder with major depression, anxiety, and tension. The Veteran requested transfer from Denver to Albuquerque, New Mexico, in February 2013, which currently has jurisdiction over the Veteran's claim.

In his November 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge. In September 2014, the Veteran presented sworn testimony during a video conference hearing before a Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file. The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). By a letter dated July 2017, the Veteran was given the opportunity to request another Board hearing, and the Veteran replied that he did not wish to appear at another hearing.

The Board characterized the issue on appeal as a claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, mood disorder not otherwise specified, and to include his PTSD claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In December 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development. The RO has completed the Board's December 2014 remand directives, and his case has been returned to the Board.


FINDING OF FACT

The Veteran's acquired psychiatric disability was not manifest in service; any current psychiatric disorder is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by an August 2007 letter. 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.
Pursuant to the December 2014 Board remand directives, VA afforded the Veteran an examination to opine on the Veteran's current psychiatric disability, its onset, and its relation to the Veteran's military service.

The Board finds the November 2016 medical opinion was inadequate for the purposes of determining service connection. A medical opinion based on an inaccurate factual premise has limited, if any, probative value. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). As discussed more fully below, the examiner diagnosed PTSD based upon reported stressors related to service in the Republic of Vietnam. However, these stressors are not credible. 

In July 2017, the Veteran's representative asserted that the VA failed in its duty by failing to provide an adequate medical opinion. However, such an opinion was provided in January 2017 by an examiner who was informed that the claimed stressors did not occur.  The January 2017 VA addendum opinion regarding the etiology of the Veteran's psychiatric disorders is adequate as it involved a review of the Veteran's medical treatment records, knowledge of the correct facts, and provided adequate discussion of the diagnosis provided. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board also requested an extensive search to obtain all treatment records; the RO has indicated that many treatment records were obtained, except for the period 1992 to 2004, and the VAMC has indicated that the records do not exist for that period. The Veteran was informed of this in the February 2017 Supplemental Statement of the Case. The Board finds there was substantial compliance with the remand directives. See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases. 38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The "chronic diseases" denoted under 38 C.F.R. § 3.309(a), including psychoses, will be presumed to have been incurred in service if shown to a compensable degree within one year after separation. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. The record does not show that the Veteran has ever had a psychosis. Therefore presumptive service connection is not warranted.  

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor. See Cohen, 10 Vet. App. at 153. A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014). Because this case was certified to the Board prior to August 4, 2014, the DSM-IV controls. The November 2016 VA examiner diagnosed PTSD specifically using the DSM-5 criteria. However, remand is not needed to consider the DSM-IV because the diagnosis is invalid due to reliance on stressors that did not occur as opposed to whether the DSM-IV criteria are met.  

Effective July 13, 2010, 38 C.F.R § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  If a stressor is related to the Veteran's fear of history military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary, and provided that the stressor is consistent with the places, types, and circumstances of his service, his lay testimony alone may establish the occurrence of the claimed stressor. 38 C.F.R. § 3.304(f)(3).

If the Veteran did not engage in combat with the enemy, or the Veteran did engage in combat but the alleged in-service stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged in-service stressor. Instead, the record must contain credible supporting evidence which corroborates the Veteran's testimony or statements. Cohen, 10 Vet. App. at 147. 

The Board must assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Facts and Analysis

The Veteran advances three reasons that he believes his psychiatric disorder should be service-connected.  First, in his June 2007 claim, the Veteran contends that he had a nervous breakdown in August 1979, while serving with Field Artillery in Germany. In addition, he maintains that his bipolar psychiatric condition started on August 27, 1979 and that he has depression with anxiety and tension, for which he was treated in service in July 1981.

Second, the Veteran reported having marital discord in service, including a divorce. He reported that in October 1980, he and his wife went through marriage counseling in Baumholder, and that he contemplated suicide. He stated that he was very depressed and was treated for tension and anxiety in July 1981. In an August 2007 Statement in Support of Claim, the Veteran explained that around November 1981, he learned that his wife was pregnant by another man, and that he was confined to barracks and guarded, as he was suicidal. The Veteran asserts that, as a result, he was diagnosed with bipolar disease with depression, anxiety, and tension. At his September 2014 hearing, he testified that medications were prescribed. He explained that he was hospitalized, but there are no official documents of the event. 

Third, the Veteran reported that he was in Vietnam in December 1973, was stationed with the 4th Infantry Division, 63 Bravo, and served alongside the 101st Airborne Division. He stated that he found four emaciated service members, who were medically evacuated. In September 2014, he testified that he was in Vietnam from December 1973 to January 1974 and was part of a special operations team that found American soldiers being held prisoner in bamboo cages.  

The Board finds the Veteran's allegation of Republic of Vietnam service not credible. The evidence does not show that the Veteran ever served in Vietnam. In November 2009, in response to the Veteran's June 2009 application for correction of military records, the Army Board for Correction of Military Records denied the Veteran's request for an award of the Vietnam Service Medal. The Veteran stated that he was in Vietnam on a secret mission for 24 days between December 1973 and January 1974. The service department informed him that the Vietnam Service Medal was awarded only after July 3, 1965 through March 28, 1973. The service department also noted that there was no evidence that the Veteran ever served in Vietnam. 

His statement that he was in Southeast Asia, on a recovery mission with Special Operations Group in December 1973 through January 1974 is not supported in or corroborated by the Veteran's service records. The Veteran's DD Form 214 noted that his wheel vehicle training took seven weeks and was completed in 1974.  This weighs against his assertion that he was deployed to Vietnam at that time. The Veteran has no Vietnam awards, no special operations training, and his personnel records indicated his service was only overseas in Europe or Germany. His DD Form 214 shows he served in the United States Army, Europe for 1 year and 23 days. In March 2015, the AOJ noted that the Paris Peace Accord was signed in January 1973, and that U. S. forces were disengaged from Vietnam by August 15. 1973, twelve weeks before the Veteran's entry into service. 

In an August 2016 memorandum, it was noted that the JSRRC coordinated research with the National Archives Records Administration and were unable to locate documentation verifying that the Veteran or the 4th Infantry Division deployed to Vietnam during the period of the Veteran's active service. The JSRRC concluded that verification of the stressor was futile. 

For these reasons, the Veteran's assertions that he was in the Republic of Vietnam and experienced stressors related to such service are not credible. Therefore, any medical evidence that indicates or concludes that he has PTSD or any other psychiatric disorder related to his claimed stressors related to the Republic of Vietnam are based upon an inaccurate factual premise and are not probative. 

The Veteran's service treatment records document psychiatric symptoms.  In February 1975, there was an assessment of psychosocial/emotional strain and the Veteran agreed to "seek medical hygiene and to try and resolve problems with his company and at home." 

A January 1976 medical entry noted conversion reaction in lower extremities, and that the Veteran admitted to being anxious about his family who were at the base, about monetary problems, and that he was having difficulty with his unit and immediate supervisor.

In a Report of Medical History dated July 1977, the Veteran denied any nervous trouble of any sort. In August 1979, he reported to the Baumholder Health Clinic emergency room and reported a nervous breakdown. 

A November 1979 service treatment record indicates "seen at Community Mental Health due to situational stress." There is an October 1980 STR noting thoughts of suicide related to marriage problems and a notation from the psychologist of "attention seeking behavior." He was diagnosed as having situational stress reaction, transient situational disturbance, and immature personality. A July 1981 clinic note indicates "tension and anxiety secondary to job stress." 

In a Report of Medical History dated April 1990, the Veteran denied any nervous trouble. The medical notation dated February 1990 noted mental counseling related to the Veteran's terminally ill father, but a finding of no current disability, during an enlistment examination for Army National Guard.

The Veteran denied any nervous trouble in his 1994 annual examination for the National Guard.

The Veteran's post service records also document psychiatric problems. A July 1999 private "Initial Assessment" counseling notes include a diagnosis of depression related to financial stress, employment concerns, and suggested referral for marriage counseling and family problems. 

In a letter dated September 2003, an internal medicine physician wrote that the Veteran had major depression. In December 2004, the Veteran indicated to the VA staff that he had a history of depression and anxiety, and he underwent outpatient therapy. 

In an October 2006 private psychiatric evaluation for Social Security benefits, the Veteran reported that he was in the Army with combat in Vietnam, Granada, Panama, and Desert Storm. He reported nightmares and flashbacks about his combat experience. The examiner diagnosed the Veteran with bipolar disorder type II, chronic PTSD, and impaired intellectual functioning. He also noted affective disorders and anxiety-related disorders. 

A March 2007 functional capacity evaluation related to the Veteran's application for Social Security benefits noted bipolar disorder. The Veteran was agitated, irritable, paranoid, and aggressive, with a history compatible with PTSD. 

In November 2007, the Veteran was involuntarily hospitalized. Bipolar disorder, PTSD, and narcissism with borderline traits were diagnosed.

In June 2008, the Veteran was hospitalized. In a June 2008 psychiatry telephone encounter, a VA nurse indicated that the Veteran reported being "a Vietnam veteran, who looked for prisoners of war and rescued them." In a June 2008 mental status examination, the psychiatric examiner reviewed the VA chart history, which indicated PTSD, but he doubted the diagnoses of both PTSD and bipolar disorder as he found no clear evidence present per presentation and history. Rather, the practitioner opined that the Veteran was mostly suffering from "nonspecific depressive symptoms with prominent behavioral and personality issues, but no suicidal or homicidal ideation."

In June 2009, mental health medication management notes indicate a diagnosis of bipolar, depression/PTSD. The psychiatrist noted that the Veteran reported being involved in "special ops" in Vietnam, but that no records of this were found. The Veteran was unable to remember the names of people involved. The psychiatrist noted that the Veteran's "descriptions are consistent, though details vague at times." 

An April 2012 PTSD screening indicated a negative test score, however, an August 2012 PTSD screening indicated a positive test score according to the Veteran's medical treatment records.

In a medical notation dated November 2012, the Veteran reported that he was having a hard time due to his divorce, but also informed the social work case manager that he was in SAG in the Persian Gulf, that his missions and experience were top classified, and that he had been denied service connection for his PTSD, depressive disorder, and bipolar disorder because he could not prove that he was involved in the missions due to the "government saying that he was not." 

In a September 2013 VA psychiatric examination report, the examiner noted mood stabilizing and antidepressant medication since 1999. The examiner diagnosed Mood Disorder NOS. In addition, the examiner differentiated the Veteran's symptoms and noted alcohol abuse, binge drinking pattern as a second diagnosis.
The VA examiner concluded that the "Veteran denied psychiatric symptoms on Reports of Medical History completed in 1977, 1990, and 1994, and found no evidence of symptoms, diagnoses, or treatment for chronic psychiatric illness during the Veteran's military service." 

Throughout 2014 the Veteran continued to report depression and PTSD symptoms. In January 2014, the Veteran's depression screening indicated a score of 20, suggestive of severe depression. 

In November 2016, following the Board's remand, VA provided the Veteran with another psychiatric examination, but, as noted above, the Board finds the November 2016 medical opinion was inadequate based on an inaccurate factual premise. See Reonal, 5 Vet. App. at 461. Although the VA examiner diagnosed the Veteran with PTSD, the examiner relied on the Veteran's statements of "nightmares about his experience in Vietnam." The examiner concluded, based on the reported Vietnam-related stressors, that the Veteran's "PTSD was at least as likely as not due to his claimed in-service stressor." As noted above, because the Veteran's stressors related to Vietnam are not credible, this opinion has no probative value.  

The January 2017 VA medical addendum explained that the PTSD diagnosis was based on stressors that did not exist, rendering the PTSD diagnosis invalid. In the opinion of the examiner, the Veteran's prior diagnosis of Mood Disorder NOS was not likely to have had its onset during any period of military service; the problems in service (treatment in February 1975, November 1979, September and October 1980, and July 1981) were not related to any later diagnosis of Mood Disorder NOS, but rather related to situational stressors including family, financial, and work issues. Finally, the examiner opined that the Veteran's depression/mood disorder appeared to have had its onset after active military service (likely 1998) and has continued to present. 

The Board finds that the evidence of record does not establish that the Veteran's currently diagnosed acquired psychiatric disorder, to include bipolar disorder, mood disorder not otherwise specified, and PTSD, began during active military service, is related to an incident of service, or was manifest as a psychosis within one year after discharge from service. 

The evidence does not establish that he has PTSD as a result of his in-service stressors. As noted above, his reported stressors based on service in the Republic of Vietnam are not credible.  

The Veteran is competent to report his observable symptomatology, but not to self-diagnose PTSD. The Federal Circuit has unequivocally held that "PTSD is not the type of medical condition that lay evidence . . ., standing alone, is competent and sufficient to identify." Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014). The Board is not bound to accept medical opinions that are based upon an inaccurate factual background, and any medical evidence diagnosing PTSD as due to his Vietnam-related stressors lacks probative value. See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, 5 Vet. App. 458.  

The Veteran has current psychiatric disorders other than PTSD. However, the most probative evidence of record does not show that his current conditions are related to service.  The Veteran's statements that he has had bipolar disorder since 1979 are not competent evidence to establish a nexus between his current disorder and service. The contemporaneous service treatment records do not support the Veteran's contentions. As noted, the Veteran denied psychiatric symptoms on Reports of Medical History completed in 1977, 1990, and 1994. The medical records are more probative than the history reported by the Veteran. Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Moreover, although the Veteran reported that he received psychiatric treatment throughout his military career, and that he was treated for bipolar disorder and major depression, and continued treatment with the VA after being discharged from service, the record does not support the Veteran's contentions. He testified during his Board Hearing that he was prescribed medications for bipolar disorder and major depression, while in service. There is no indication of medication for either condition while in service, and the Veteran, in his own 1997 annual medical examination, reported medication for his diet only. There was no diagnosis of an acquired psychiatric disability during the Veteran's active duty service.

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology. See Jandreau, 492 F.3d at 1376 -77; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011). To the extent that the Veteran asserts that his current psychiatric disabilities are due to incidents during his active service including marital discord and a result of back pain, he is not competent to provide an etiology opinion.  See Jandreau v. Nicholson, 492 F.2d 1372, 1377 (Fed. Cir. 2007). He is competent to report that he experienced psychiatric symptoms. However, in this case the Veteran does not have the training, experience, or skills needed to determine the cause of his psychiatric disorder(s). 

The January 2017 VA examiner's opinion is highly probative. The examiner found that the Veteran's problems in service were"...related to situational stressors including family, financial, and work issues..." and that they were not likely related to any later diagnosis of mood disorder NOS. The examiner explained that the Veteran's depression and mood disorders had their onset years after service, in approximately 1998. This is consistent with private treatment records submitted by the Veteran.  

The Veteran does not have a psychosis as set forth in 38 C.F.R. § 3.309(a). Therefore a grant based solely on continuity of symptoms is not applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker, 708 F.3d 1331. Further, as previously noted, medical records demonstrate that the Veteran did not report symptoms, or seek treatment, or receive prescriptions for his psychiatric disorder until after he left service, around 1999, thus, demonstrating a break in continuity of symptoms. 

Therefore, the Board finds that the Veteran's records do not establish that his current acquired psychiatric disorder was incurred during or aggravated by his service. Indeed, the 2017 VA examiner expressly opined that the Veteran's mood disorder was not related to his military service, and the 2013 VA examiner found no evidence of symptoms, diagnoses, or treatment for chronic psychiatric illness during service. The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's acquired psychiatric disorder, to include bipolar disorder, mood disorder not otherwise specified, and PTSD. The benefit of the doubt rule does not apply, and service connection for this disability must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


